Title: 22. A Bill for Regulating Conveyances, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no estate of inheritance, or freehold, or for a term of more than five years, in lands or tenements, shall be conveyed from one to another, unless the conveyance be declared by writing, sealed and delivered; nor shall  such conveyance be good against a purchaser, for valuable consideration, not having notice thereof, or any creditor, unless the same writing be acknowledged by him who shall have sealed and delivered it, or be proved by three witnesses, to be his act, before the General Court, or before the court of that county, in which the land conveyed, or some part thereof, lieth, or in the manner herein after directed, within eight months after the time of sealing and delivering, and be lodged with the clerk of such court, to be there recorded. No covenant or agreement, made in consideration of marriage, shall be good against a purchaser, for valuable consideration, not having notice thereof, or any creditor, unless the same covenant or agreement be acknowledged by the party bound thereby, or be proved by three witnesses, to be his act; if land be charged before the General Court, or the court of that county in which the land, or part thereof, lieth, or if personal estate only be settled or covenanted, or agreed to be paid or settled, before the court of that county, in which such party shall dwell, or in the manner herein after directed, within eight months after the covenant or agreement made, and be lodged with the clerk of such court, to be there recorded. If the party, who shall sign and seal any such writing, reside not in Virginia, the acknowledgement by such party, or the proof by the number of witnesses requisite, of the sealing and delivering of the writing, before any court of law, or the mayor, or other chief magistrate, of any city, town, or corporation, of the country in which the party shall dwell, certified by such court, or mayor, or chief magistrate, in the manner such acts are usually authenticated by them, and offered to the proper court to be recorded, within eighteen months after the sealing and delivering, shall be as effectual as if it had been in the last mentioned court. When husband and wife shall have sealed and delivered a writing, purporting to be a conveyance of any estate or interest, if she appear in court, and, being examined, privily, and apart from her husband, by one of the Judges thereof, shall declare to him, that she did freely and willingly seal and deliver the said writing, to be then shewn and explained to her, and wishes not to retract it, and shall, before the said court, acknowledge the said writing, again shewn to her, to be her act; or if before two Justices of the Peace of that county, in which she dwelleth, if her dwelling be in America, who may be empowered by commission, to be issued by the clerk of the court wherein the writing ought to be recorded, to examine her privily, and take her acknowledgement, the wife, being examined privily and apart from her husband, by those commissioners, shall  declare, that she willingly signed and sealed the said writing, to be then shewn and explained to her by them, and consenteth, that it may be recorded, and the said commissioners shall return, with the commission, and thereunto annexed, a certificate, under their hands and seals, of such privy examination by them, and of such declaration made and consent yeilded by her; in either case the said writing, acknowledged also by the husband, or proved by witnesses to be his act, and recorded, together with such her privy examination and acknowledgement, before the court, or together with such commission and certificate, shall not only be sufficient to convey or release any right of dower, thereby intended to be conveyed or released, but be as effectual, for every other purpose, as if she were an unmarried woman. If the dwelling of the wife be not in America, the commission, to examine her privily, and take her acknowledgement, shall be directed to any two Judges or Justices of any court of law, or to the mayor, or other chief magistrate, of any city, town, or corporation, of the country, in which the wife shall dwell, and may be executed by them, in the same manner as a commission directed to two Justices, in America; and the certificate of the Judges or Justices of such court, or the certificate of such mayor or chief magistrate, authenticated in the form, and with the solemnity, by them used in other acts, shall be as effectual as the like certificate of the Justices in America. No part of the four years, next after the twelfth day of April, one thousand seven hundred and seventy four, shall be accounted in the time, within which any deed or conveyance ought to be acknowledged or proved. The clerk of every court shall record all writings, acknowledged or proved before such court, or certified to have been acknowledged, or proved, in manner before prescribed, together with the commissions for privily examining and taking the acknowledgements of married women, and all endorsements on such writings, and plots, schedules, and other papers, thereto annexed, by entering them, word for word, in well bound books, to be carefully preserved, and afterwards redeliver them to the parties intitled to them; and shall moreover make a docket of all such writings, containing the dates thereof, and of the acknowledgements and probats, the names, surnames, and additions, of the parties thereto, in alphabetical order, and the quantities and situations of land, numbers and names of slaves, and descriptions of personal estate, conveyed thereby; and the clerk of every county court shall transmit such docket, made by him, to the clerk of the General Court, in every March and October term, to be recorded by him. Every  estate in lands or slaves, which on theday of in the year of our Lord one thousand seven hundred and seventy six, was an estate in fee-tail, shall be deemed, from that time to have been, and, from thence forward, to continue, an estate in feesimple; and every estate in lands, which since hath been limited, or hereafter shall be limited, so that, as the law aforetime was, such estate would have been an estate-tail, shall also be deemed to have been, and to continue, an estate in fee-simple: And all estates, which, before the saidday of one thousand seven hundred and seventy six, by the law, if it remained unaltered, would have been estates in fee-tail, and which, now, by virtue of this act, are and will be estates in fee-simple, shall, from that time, and henceforth, be discharged of the conditions annexed thereto by the common law, restraining alienations before the donee should have issues; so that the donees, or persons, in whom the conditional fees vested, or shall vest, had, and shall have, the same power over the same estates, as if they were pure and absolute fees. Every estate in lands, which shall hereafter be granted, conveyed, or devised to one, although other words, heretofore necessary to transfer an estate of inheritance, be not added, shall be deemed a fee-simple; if a less estate be not limited, by express words, or do not appear to have been granted, conveyed, or devised, by construction, or operation of law. Where an estate hath been, or shall be, by any conveyance limited, in remainder, to the son or daughter, or to the use of the son or daughter, of any person, to be begotten, such son or daughter, born after the decease of his or her father, shall take the estate, in the same manner, as if he or she had been born in the lifetime of the father, although no estate shall have been conveyed to support the contingent remainder after his death. By deed of bargain and sale, or by deeds of lease and release, or by covenant to stand seized to use, or deed operating by way of covenant to stand seized to use, the possession of the bargainer, releaser, or covenanter, shall be deemed heretofore to have been, and hereafter to be transferred to the bargainee, relessee, or person intitled to the use, for the estate or interest which such person hath, or shall have in the use, as perfectly, as if such bargainee, relessee, or person intitled to the use, had been enfeoffed with livery of seisin, of the land, intended to be conveyed by such deed or covenant. Estates of every kind, holden or possessed in trust, shall be subject to like debts and charges of the persons, to whose use, or for whose benefit, they were, or shall be, respectively, holden or possessed, as they would have been subject to, if those persons had owned  the like interest in the things holden or possessed, as they own or shall own in the uses or trusts thereof. Where any person, to whose use, or in trust for whose benefit, another is or shall be seized of lands, tenements, or hereditaments, hath, or shall have, such inheritance in the use or trust, as that, if it had been a legal right, the husband or wife of such person would thereof have been intitled to curtesy or dower, such husband or wife shall have and hold, and may by the remedy proper in similar cases, recover curtesy or dower of such lands, tenements, or hereditaments. Grants of rents, or of reversions, or remainders, shall be good and effectual, without attornments of the tenants; but no tenant, who, before notice of the grant, shall have paid the rent to the grantor, shall suffer any damage thereby. The attornment of a tenant, to any stranger, shall be void, unless it be, with consent of the landlord of such tenant, or pursuant to, or in consequence of the judgement of a court of law, or the order or decree of a court of equity.
